t c memo united_states tax_court franklin douglas stout jr petitioner v commissioner of internal revenue respondent docket no 19261-17l filed date franklin douglas stout jr pro_se david delduco john w sheffield iii and rubinder k bal for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 d of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold the issuance of a notice_of_intent_to_levy the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for and respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declarations and exhibits see rule b petitioner resided in georgia when he filed his petition petitioner did not file a federal_income_tax return for or for each year the irs prepared a substitute for return sfr that met the require- ments of sec_6020 the irs issued petitioner a notice_of_deficiency for each year on the basis of the sfr petitioner petitioned this court for review of the notices of deficiency for and both cases were settled and this court entered stipulated deci- sions on the basis of the parties’ agreements stout v commissioner t c dkt no date stout v commissioner t c dkt no 27755-14s date both decisions are now final on date and date respectively the irs assessed the deficiencies and additions to tax determined by this court plus applicable_interest in date respondent issued a notice_of_deficiency to petitioner for petitioner does not dispute that this notice was properly mailed to his last_known_address when petitioner failed to petition this court within days of that notice the irs assessed on date the tax_liability it had deter- mined for petitioner did not pay any of these liabilities upon notice_and_demand for payment on date in an effort to collect these outstanding liabili- ties the irs sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing he timely requested a cdp hearing in his hearing request petitioner did not check the box indicating that he desired a collection alternative instead he asserted that for the years and i do not owe all or part of the taxes the irs received his hearing request and promptly assigned it to a settlement officer so in the memphis tennessee appeals_office on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so advised petitioner that she could not consider collection alternatives unless he submitted a form 433-a collection information statement for wage earners and self-employed individuals and fulfilled his current federal tax filing obligations after determining that peti- tioner had not filed returns for and the so informed him that he needed to file and supply her with copies of returns for these three years before she could consider any collection alternative the cdp hearing was held as scheduled on date at that time petitioner had not filed returns for or submitted any financial documen- tation the so gave him two weeks until date to submit the required documents to assist petitioner in preparing his delinquent returns the so agreed to send him irs records verifying his income petitioner said that he would call her back and provide a fax number to enable her to forward the irs records petitioner did not call back until date the date by which he was sup- posed to have supplied the delinquent returns during this second call he provided a fax number and the so faxed the income verification information to him the so again extended the deadline to date for submitting the delinquent returns form 433-a and supporting financial information petitioner submitted none of these documents by this third deadline on date petitioner contacted the so with a number of questions which she addressed she gave him new deadlines for submitting documents july for the form 433-a and july for the delinquent tax returns on july the so received from petitioner a fax that contained a form 433-a with incom- plete financial information on the fax cover sheet petitioner stated that he was now working on the outstanding tax returns the so reviewed the form 433-a and concluded that petitioner likely had the ability to pay in full his assessed tax_liabilities for and the so attempted to call petitioner on july and again on july to dis- cuss the status of the delinquent returns on neither occasion was she able to reach him or leave a voice message on august having received none of the promised tax returns the so decided to close the case on date the irs issued petitioner a notice_of_determination sustaining the proposed levy and he timely petitioned this court for redetermina- tion he alleges in his petition that it took him longer than expected to have his tax returns completed but that he has now completed the returns that were requested on date respondent filed a motion for summary_judgment to which we directed petitioner to respond he filed no response discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayer’s underlying liability is not before us we review the irs decision for abuse_of_discretion only see id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir c analysis in determining whether the so abused her discretion we consider whether she properly verified that the requirements of any applicable law or admini- strative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the 2petitioner cannot now challenge his underlying tax_liability for or because he received a notice_of_deficiency for each of those years two of which he litigated in this court see sec_6330 114_tc_604 sec_301_6330-1 q a-e2 proced admin regs need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 in his cdp hearing request petitioner stated his belief that he owed no tax for or as noted supra note petitioner was precluded from challenging his underlying tax_liabilities for and at the cdp hearing and in this court because he received notices of deficiency for both years which gave him a prior opportunity to challenge those liabilities petitioner did not submit any offer of a collection alternative even if he had he was not in compliance with his tax filing obligations for tax years the so could properly have rejected any proposed collection alternative on that ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 the so gave petitioner repeated opportunities to comply with his current tax filing obligations and she closed the case only after petitioner had failed for the fourth time to comply with the deadlines she set irs records show that as of the date respondent filed his motion for summary_judgment petitioner’s returns for and remained unfiled finding no abuse_of_discretion in any respect we will grant summary judg- ment for respondent and sustain the proposed collection action we note that peti- tioner is free to submit to the irs at any time for its consideration and possible acceptance a collection alternative in the form of an offer-in-compromise or an installment_agreement supported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered for respondent
